Citation Nr: 1235264	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  05-25 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel




INTRODUCTION

The Veteran served on active duty during the Vietnam War, from November 1966 to August 1968.   He died in March 2004.  The appellant is his surviving spouse (widow). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

The appellant provided testimony at a hearing at the RO in November 2005. A copy of the transcript is of record. 

In October 2010, the Board remanded the claim to the agency of original jurisdiction for additional notice and development. 


FINDINGS OF FACT

1.  The record reflects that the Veteran died in March 2004.  According to the death certificate, the immediate cause of death was cardiopulmonary arrest, which was due to (or as a consequence of heart disease.  Other significant conditions contributing to his death were chronic heart failure (CHF), diabetes, and dyspnea.  No autopsy was performed.

2.  At the time of the Veteran's death, service connection was not in effect for any service-connected disorder.

3.  The Veteran had no service in the Republic of Vietnam.  He had service in the Republic of Korea, but not in the demilitarized zone (DMZ); exposure to herbicides agents such as Agent Orange has not been shown.

4.  A service-connected disability was not the principal or contributory cause of the Veteran's death.

5.  The disease processes leading to the Veteran's death are not attributable to his active military service and were not caused or made worse by any service-connected disability.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1310, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, as in this case, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a pre-decisional adjudication of the claim prior to providing a section 5103(a)-compliant notice.

The RO provided the appellant notice by letters dated in May 2004 and August 2009.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).  While not all notice was provided before the initial adjudication, there was a subsequent adjudication after the August 2009 notice, curing any timing problem.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).


Duty to Assist

VA also has a duty to assist a claimant under the VCAA.  In September 2009, the RO made a formal finding of the unavailability of the Veteran's service records.  All procedures to obtain the missing service treatment records were followed.  All efforts were exhausted and further attempts were considered to be futile.

The Board notes that the claims folder indicates that it is a "rebuilt folder."  The evidence is against a finding that there is any pertinent information missing from the folder.  The rebuilt claims folder includes the appellant's original personnel records, the statement of the claim dated December 2004, the Veteran's death certificate, VA and private clinical records (1997-2003), written articles, lay statements, and correspondence from the appellant.   The evidence which was considered in the initial RO decision dated August 2004 and which is missing and considered to be misplaced are the service treatment records from October 1966 through June 1968.  There is no indication that any of the evidence which is missing has prejudiced the appellant in any way as the allegations of cause of death are not secondary to a service-connected injury, but as a result of his presence on the DMZ in Korea and exposure to herbicides which has not been shown. 

VA has obtained all available treatment records; assisted the appellant in obtaining evidence; and twice attempted to obtain service department confirmation of the Veteran's unit's presence along the DMZ in Korea during his period of service.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to her claim.  Essentially, all available evidence that could substantiate the claim has been obtained. 

VA has fully complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time. 


General Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  A surviving spouse of a qualifying veteran who died as a result of a service-connected disability is entitled to receive dependency and indemnity compensation.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2011); 38 C.F.R. § 3.312 (2011).

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (1).

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  38 C.F.R. § 3.312(c) (2).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c) (3).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c) (4).

VA regulations provide that a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a) (6) (iii). 

Also, the Department of Defense (DOD) has confirmed that the herbicide, Agent Orange, was used from April 1968 through July 1969 along the Korean DMZ to defoliate the fields of fire between the front line defensive positions and the south barrier fence.  The treated area was a strip of land 151 miles long and as much as 350 yards wide from the fence to north of the civilian control line.  There is no indication that the herbicide was sprayed in the DMZ itself.  Both the 2nd and 7th Infantry Divisions, United States Army, had units in the affected area at the time Agent Orange was being used.  Field artillery, signal, and engineer troops were also supplied as support personnel during the time of the confirmed use of Agent Orange.  The estimated number of exposed personnel is 12,056.  If it is determined that a Veteran who served in Korea during this time period belonged to one of the units identified by DOD, then it is presumed that he or she was exposed to herbicides containing Agent Orange, and the presumptions outlined in 38 C.F.R. § 3.309(e) will apply.  See MR21-1MR, Part IV, Subpart ii, Chapter 2, Section C; see also Veterans Benefits Administration  (VBA) "Fact Sheet" distributed in September 2003 (http://vbaw.vba.va.gov/bl/21/publicat/Letters/Other/AoKorea. doc). 

Units in the area during the period of use of herbicides included the following units of the 7th Infantry Division: 1st Battalion, 17th Infantry; 1st Battalion, 31st Infantry; 1st Battalion, 32nd Infantry; 2nd Battalion, 10th Cavalry; 2nd Battalion 17th Infantry; and 2nd Battalion, 31st Infantry. See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C. 

Under current VA law, several diseases which include, type 2 diabetes mellitus, and ischemic heart disease (including but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease are deemed associated with herbicide exposure.  The foregoing diseases shall be service connected if a Veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a) (6) (iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. §§ 501(a), 1116; 38 C.F.R. §3.309 (e). 

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a) (6) (ii). 

Background

In statements presented throughout the duration of the appeal, the appellant consistently contends that the Veteran was exposed to Agent Orange during his active service in Korea from July 1967 to August 1968, while near the DMZ, and that his diabetes mellitus, type II, was a presumptive condition caused by exposure to Agent Orange.  At the time of the Veteran's death, service connection was not in effect for any service-connected disorders.  

As was previously noted, the Veteran's service treatment records (STRs) are unavailable, despite numerous attempts by the RO to locate them, as indicated in a September 2009 memorandum reflecting the formal finding of unavailability of the STRs. 

Under such circumstances, the United States Court of Appeals for Veterans Claims (Court) has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed." Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); see also Cuevas v. Principi, 3 Vet. App. 542, 548   (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

No presumption, however, either in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (Court declined to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown.). 

However, the Veteran's DD Form 214 and his personnel records are in the claims file.  These note that he was assigned to Company A of the 44th Engineer Battalion during his service in Korea. 

The appellant has submitted private medical records dated August 1998 to September 2003 showing treatment for various medical conditions, including diabetes mellitus, type II.  

In a September 2005 letter, Robert P. Mathis, M.D., F.A.C.S., noted that the Veteran had been his patient.  He had suffered from premature coronary artery disease which proved to be the cause of death.  His severe and early coronary disease was precipitated to some extent and certainly worsened by his having diabetes mellitus.  Dr. Mathis added that he did have exposure to Agent Orange while in the Service which "could well have led to the development of his diabetes."

The appellant has also submitted numerous medical and historical treatises concerning the use of Agent Orange in Korea at the same time the Veteran was in the country and its effects.  Where medical articles or treatise evidence, standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay opinion, a claimant may use such evidence to meet the requirement for a medical nexus. Wallin v. West, 11 Vet. App. 509 (1998).  However, an effort to establish a medical nexus between service and a disease or injury solely by generic information in a medical journal or treatise "is too general and inclusive." Sacks v. West, 11 Vet. App. 314, 317 (1998) (holding that a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).  Still, medical treatise evidence can provide important support when combined with an opinion of a medical professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999); Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from scientific journal combined with doctor's statements was "adequate to meet the threshold test of plausibility"). 

The Board in October 2010 remanded the claim and directed the RO to contact the Center for Unit Records Research, the U.S. Army & Joint Services Records Research Center (JSRRC) for additional information regarding the Veteran's unit, Company A of the 44th Engineer Battalion to determine when the Veteran's unit was stationed at Camp Beavers, Camp St. Barbara, and Camp Carroll during the time period between July 1967 and August 1968.  In addition, JSRRC was requested to determine whether any of its personnel were tasked on missions that placed them in or in close proximity to the DMZ.   

Thereafter, the RO was to obtain a medical opinion from an appropriate VA examiner to assess whether the Veteran's diabetes mellitus, type II may have been a result of exposure to Agent Orange or other herbicides while the Veteran was in Korea in July 1967 to August 1968.   

In a March 2011 letter, JSRRC determined that the evidence failed to confirm that the Veteran was exposed to herbicides in Korea.  A review of the Veteran's unit's history for the 1968 to 1969 time frame did not document the use, storage, spraying, or transportation of herbicides including Agent Orange.  In addition, the historical records did not document any specific duties performed by unit members along the DMZ.

The claims file, in February 2012, was forwarded to a VA physician to provide a medical opinion.  The physician stated that he had reviewed the claims file and stated that;

The Veteran's diabetes at least as likely as not had its onset during the Veteran's service or was manifested within one year from discharge or was otherwise etiologically related to any incident that occurred during his period of service to include exposure to Agent Orange.

The rationale for this all encompassing statement was that;

The Veteran served in Korea in the DMZ but he was not part of the units which qualified for Agent Orange exposure under VA regulation.  However, exposure to Agent Orange has been conceded as a causative factor in development of diabetes (which the Veteran does have.)

Veteran was not formally diagnosed with diabetes until 2002 (according to VA records).  This falls outside of the one year of discharge that diabetes was diagnosed.

The Veteran's C-file does show that he served in Korea in the DMZ.  Since others have been allocated Agent Orange exposure status based upon participation in the same area, the Veteran's exposure to Agent Orange should be deemed authenticated.  He does have health condition(s) which are presumptively recognized under the Agent Orange registry (diabetes and coronary artery disease.)  

Analysis

Based on the evidence, the Board concludes that service connection is not warranted for the cause of the Veteran's death.  The preponderance of the evidence indicates that the Veteran died solely as a result of his nonservice-connected heart disease, with other significant conditions contributing to death including diabetes.  These disorders were not manifest in service and were unrelated to service.  No competent evidence indicates that heart disease or diabetes were present in or related to service.    

The Veteran's service personnel records expressly document service in the Republic of Korea, a portion of which occurred during the requisite time period.  He served in Korea from July 1967 to August 1968.  The records do not show, however, that the Veteran was in a unit that DOD has determined operated in or near the Korean DMZ.  See VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, ch. 2, sec. C.10.p. (2011).   He was assigned to Co A, 44th Engr Bn (Const).  The 44th Engineer Battalion (Construction) is not listed as a unit that operated in or near the Korean DMZ.  Consequently, exposure to herbicide agents is not presumed under 38 C.F.R. § 3.307(a) (6) (iv).

In addition, the Veteran's service personnel records do not reflect actual service in or near the Korean DMZ.  The DMZ is not referenced in his service records.  The RO asked for information regarding possible exposure to herbicides while serving in Korea.  In May 2006, the U.S. Army and Center for Unit Records Research (CURR) responded that the unit histories of the 44th Engineer Battalion verified that the unit was located in Korea at Camp Beaver which was about 12.4 miles from the DMZ; Camp St. Barbara 11.6 miles from the DMZ and Camp Carroll 27.9 miles from the DMZ.  The 44th Engr Bn was involved in many construction projects throughout South Korea.  According to CURR military records, herbicides were used along the southern boundary of the DMZ during 1967 to 1969 by the Republic of Korea Armed Forces.   No US personnel were involved in the application.  The records revealed Agent Orange was used from April to August 1968.

In a March 2011 letter, JSRRC determined that the evidence failed to confirm that the Veteran was exposed to herbicides in Korea.  A review of the 44th Engr Bn unit's history for the 1968 to 1969 time frame did not document the use, storage, spraying, or transportation of herbicides; nor was any specific duties performed by unit members along the DMZ documented.

Thus the official military information does not support service in or near the Korean DMZ, but rather service in Korea away from the DMZ.

The Board has considered both the medical opinion submitted by Dr. Mathis in September 2005, and the February 2012 VA medical opinion.  Dr. Mathis 
opined that the Veteran had been exposure to Agent Orange in service which could well have led to the development of his diabetes.  This statement does not constitute "competent medical evidence" that may be utilized to support the claim. Such evidence does not have any probative value because it is a bare transcription of an erroneous fact given by lay history that is not transformed into "competent medical evidence" merely because the transcriber happens to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406 (1995) (noting that a medical professional is not competent to opine as to matters outside the scope of his or her expertise and that a bare transcription of a lay history is not transformed into "competent medical evidence" merely because the transcriber happens to be a medical professional); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding the Board is not bound to accept a physician's opinion that is based upon an inaccurate factual premise; such purported opinion is not probative).  

Neither does the February 2012 VA medical opinion constitute "competent medical evidence."  The examiner stated that he had reviewed the claims file and that, "the Veteran's diabetes at least as likely as not had its onset during the Veteran's service or was manifested within one year from discharge ..."  However, he then notes that the record revealed that the Veteran was not diagnosed with diabetes until 2002 (over 3 decades after service) and, added, that this falls outside of the one year of discharge that diabetes was diagnosed.  In essence, the VA examiner negates his own opinion on this matter.  

Likewise, the VA physician states erroneously that the Veteran's C-file shows that he served in Korea in the DMZ, and that his exposure to Agent Orange has been conceded.  This is incorrect, as none of the evidence in the C-file shows that the Veteran served near or on the DMZ in Korea.  Finally, nowhere in the claims file has his exposure to Agent Orange been conceded.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Because Dr. Mathis' medical opinion and the February 2012 VA medical opinion are of no probative value, there is no reasonable possibility Dr. Mathis' opinion or the VA medical opinion, in the context of all the evidence, could substantiate a claim for service connection for the cause of the Veteran's death. 

More specifically, since the only rationale supporting either opinion is based on the assumption that the Veteran was in fact exposed to Agent Orange during service, and such exposure has not been established, the Board further finds that remand for a supplemental or additional opinion is not warranted.  Two examiners have been unable to provide any additional basis for linking the Veteran's diabetes to service other than his alleged exposure to Agent Orange, and there is no reasonable expectation that another examiner would offer any alternative rationale for linking the Veteran's diabetes to Agent Orange exposure.  In addition, as was previously noted, there are statements in the February 2012 VA opinion that clearly imply that if Agent Orange exposure were not established or conceded, the examiner would not find that the Veteran's diabetes was related to active service.  Simply put, as articulated, the February 2012 opinion is actually against the appellant's claim.  

As was also previously noted, the Veteran was not service connected for any disorders during his lifetime.  His service treatment records are missing from the claims file and presumed lost.  However as appellant has not alleged service connection for the cause of the Veteran's death as a result of any disease or injury incurred or treated during service these records would assist in substantiating the claim.  In addition, the service treatment records were available and considered by the RO at the time of the initial rating decision in August 2004.  

In consideration of the evidence of record, the Board finds that a service-connected disability was not the principal or contributory cause of the Veteran's death, and the disease processes leading to the Veteran's death are not attributable to his active military service and they were not caused or made worse by any service-connected disability.  The issues raised by the case involve complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  They are not matters on which a layperson can provide a competent opinion.  Cf. Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

The Board has considered the appellant's written contentions with regard to her cause of death claim.  While the Board does not doubt the sincerity of the appellant's belief that the Veteran was exposed to Agent Orange during service which may have caused his heart disease and diabetes mellitus which contributed to his death, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  Instead, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

For the foregoing reasons, the Board finds that the claim of service connection for the cause of the Veteran's death must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


